DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 3-5, 7-10 and 12-20 (Original)
Claims 1 and 12 (Currently Amended)
Claims 6 and 21 (Previously Presented)
Claims 2 and 11 (Canceled)

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 03/25/2021, PROSECUTION IS HEREBY REOPENED. The new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        

Response to Argument
Applicant’s arguments and amendments, filed on 03/25/2021, have been fully considered. The arguments presented with respect to claims 3-4 and 16-17 have been considered and are persuasive.  The present Office Action includes an update on the grounds of rejection for those claims compared to the previously presented Office Action. 
The arguments presented with respect to independent claims 1 and 12 have been considered but are not persuasive as explained below. However, the application will be in consideration for allowance per objected claim 20 and allowed claim 21 as the Allowable Subject Matter.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of the prior arts discloses the recited claims 1 and 12 in argument as explained below.
Regarding the Applicant’s argument that “The proposed modification certainly renders Chamesky unsatisfactory for its intended purpose of a passive charging cable release. Again, the modification introduces the very type of action the Charnesky invention was intended to avoid. The modification also changes the principle by which Chamesky is intended to operate. If modified as proposed, the charging cable would no longer release passively. Instead, the release would be an active release. Since the proposed modification to Chamesky changes the intended purpose of Charnesky, the obviousness rejection should be reversed. Since the proposed modification renders Chamesky unsatisfactory for its intended purpose, the obviousness rejection should be reversed.”, on page 5 of the Remark section, the Examiner respectfully disagrees because:
The encoded information of Edelstein’s charging label barcode scanned by Gadh’s or Reineccius’s device, can be used as an additional means to release Charnesky’s charging cable, allowing the option of disconnecting the cable in the event if and when the primary means for disconnecting the charging cable fails. That is contrary to what the applicant appears to argue, the examiner does not propose to replace or change the means for disconnecting the charging cable, but rather to add an additional means for disconnecting the charging cable if the primary means fails.
Accordingly, THIS ACTION IS MADE NON-FINAL

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Charnesky (U.S. 2012/0232761), in view of Stephen Edelstein as it appeared in http://www.greencarreports.com (https://www.greencarreports.com/news/1098003_electric-car-do-not-unplug-notices-public-education-at-its-best; posted 04/27/2015  -- see copy provided with this Office Action), and further in view of Gadh (U.S. 2014/0203077).
Regarding claim 1, Charnesky teaches a charger removal method (abstract), comprising: transmitting a request (abstract, lines 10-14) to remove ([0022], lines 8-16; [0026], lines 8-16; authentication request for unlock charging cable and plug removed/released from the vehicle [0023] [0024]) a charger (200, Fig. 2, being removed from charging port 102 of vehicle 100, Fig. 1 and 2) from an electrified vehicle (100, Fig. 1), the request routed (via 112+114, Fig. 1; [0022], lines 8-16; [0026], lines 8-16).
Charnesky does not explicitly teach (the request routed based on) encoded information within a charger request label of the electrified vehicle.  That is, although Charnesky teaches the step of sensing an authentication request (request activated by a user unlatching action as explained in paragraph 30, lines 1-6), Charnesky fails to 
Edelstein teaches the use of encoded information (a phone receiver identifier encoded using 10 numerical digits, commonly referred to as “phone number”. See Figure in the below Note) within a charger label of an electrified vehicle (See Figure in the below Note).  It provides any potential station user the ability to contact the vehicle owner and request removal of the charger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encoded information within a charger request label of an electrified vehicle (phone number) as taught by Edelstein’s into Charnesky’s system, in order to 
provide an additional means to release Charnesky’s charging cable, allowing the option of disconnecting the cable in the event if and when the primary means for disconnecting the charging cable fails. That is the means for disconnecting the charging cable remotely is added to the primary means for disconnecting the cable. 
The combination does not teach further comprising scanning (the charger request label to collect encoded information). (Edelstein discloses the charger request label includes encoded information - a phone number and a barcode at the lower left corner of the charger request label as shown in the below Note. Edelstein’s barcode can be read or scanned as disclosed below by Gadh’s. The encoded information of Edelstein’s charging label barcode scanned by Gadh’s device, can be used as an additional means to release Charnesky’s charging cable, in case of Charnesky’s charging cable movement sensing detection failure.).

Note: As shown below, the charger request label posted by Stephen Edelstein; posted date 04/27/2015 at the bottom of the 2nd Figure.

    PNG
    media_image1.png
    533
    939
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    547
    1343
    media_image2.png
    Greyscale

Regarding claim 7, Charnesky teaches the charger removal method of claim 1, in view of Edelstein and further in view of Gadh, wherein the charger request label (See Edelstein’s Figure in the above Note) is a bar code (at the lower left corner of the charger request label. See Edelstein’s Figure in the above Note). 
Regarding claim 8, Charnesky teaches the charger removal method of claim 1, in view of Edelstein and further in view of Gadh, wherein the charger request label is positioned on (See Edelstein’s Figure in the above Note) or directly adjacent to a charge port (102 of vehicle 100, Fig. 1 and 2; Charnesky) of the electrified vehicle (100, Fig. 1; Charnesky).
Regarding claim 9, Charnesky teaches the charger removal method of claim 1, in view of Edelstein and further in view of Gadh, further comprising transmitting the request ([0022], lines 8-16; [0026], lines 8-16) from a first user client device ([0022], lines 11-16 [0023], lines 8-12) to… that is configured to transmit the request to a second user client device (a device that controls the charging port [0023], lines 10-18; [0022], lines 8-16; [0026], lines 8-16).

Gadh teaches a server ([0053], server 12, Fig. 1; [0066], data sent to central server 108 through gateway 106 and network 140, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the server of Gadh’s into Charnesky’s, in view of Edelstein’s, in order to provide a central device for wireless communication link.
Regarding claim 12, Charnesky teaches a charger removal system (abstract), comprising: a charge port assembly (102 of vehicle 100, Fig. 1 and 2) of an electrified vehicle (100, Fig. 1) that can transition from a locked ([0023], lines 10-18) to an unlocked position ([0023], lines 10-18) with a charger (200, Fig. 2) in response to a command ([0023], lines 10-12; [0022], lines 8-16; [0026], lines 8-16; authentication request for unlock charging cable and plug removed/released from the vehicle [0023] [0024]); and enabling ([0022]; lines 8-11) a first user ([0026], lines 8-10, 11-16, multiple users of vehicle; [0004], lines 1-4) to initiate a transmission ([0022]; lines 9-11) of a request ([0022]; lines 10-11) for the command ([0022], lines 8-9; [0026], lines 8-16) from a second user ([0022], lines 8-9; [0026], lines 8-10, 11-16, multiple users of vehicle; [0004], lines 1-4).
Charnesky does not explicitly teach a charger request label (on the electrified vehicle), the charger request label containing encoded information.
Edelstein teaches a charger request label (See Edelstein’s Figure in the above Note), the charger request label containing encoded information (a phone receiver 
The combination does not explicitly teaches (wherein the encoded information of the charger request label) is configured to be scanned (by the first user).
Edelstein’s barcode can be read or scanned as disclosed below by Gadh’s. The encoded information of Edelstein’s charging label barcode scanned by Gadh’s device, can be used as an additional means to release Charnesky’s charging cable, in case of Charnesky’s charging cable movement sensing detection failure.
Gadh teaches the encoded information ([0022], lines 4-7 [0025], lines 2-3, [0021]; Gadh) of the label is configured to be scanned ([0047], lines 1-2, scanning the tag) by a first user client device ([0047], lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the encoded information is configured to be scanned of Gadh’s into Charnesky’s, in view of Edelstein’s, in order to read the encoded data for authentication.
Regarding claim 13, Charnesky teaches the charger removal system of claim 12, in view of Edelstein and further in view of Gadh,  wherein the encoded information of charger request label of the electrified vehicle (See Edelstein’s Figure in the above Note) is a bar code (at the lower left corner of Edelstein’s charger request label. See Edelstein’s Figure in the above Note)
Regarding claim 14, Charnesky teaches the charger removal system of claim 13, in view of Edelstein and further in view of Gadh,  wherein the encoded information of charger request label (See Edelstein’s Figure in the above Note) is a Quick Response code (at the lower left corner of Edelstein’s charger request label. See Edelstein’s Figure in the above Note).
Regarding claim 15, Charnesky teaches the charger removal system of claim 12, in view of Edelstein and further in view of Gadh, wherein the charger request label is positioned on (See Edelstein’s Figure in the above Note) or directly adjacent to a charge port (102 of vehicle 100, Fig. 1 and 2; Charnesky) of the electrified vehicle (100, Fig. 1; Charnesky).
Regarding claim 16, Charnesky teaches the charger removal system of claim 15, in view of Edelstein and further in view of Gadh, wherein the charger request label (See Edelstein’s Figure in the above Note) is positioned on an inside surface (per Edelstein’s Figure as shown above, the charging label is attached between the charging plug and the vehicle charging port. It would have been obvious to one of ordinary skill in the art at the time the invention was made to attach the charging label to the inside surface of the charge port door instead, since it has been held that rearranging parts of an invention of a charge port door (218, Fig. 2) of the charge port (102, Fig. 2).
Regarding claim 18, Charnesky teaches the charger removal system of claim 12, in view of Edelstein and further in view of Gadh, further comprising: the encoded information on the charger request label (See Edelstein’s Figure in the above Note) and initiates the routing of the request ([0022], lines 8-16; [0026], lines 8-16).
The combination does not explicitly teach a first user client device that scans (the encoded information on the charger request label and initiates the routing of the request to) a server. (Edelstein discloses the charger request label includes encoded information - a phone number and a barcode at the lower left corner of the charger request label as shown in the above Note. Edelstein’s barcode can be read or scanned as disclosed below by Gadh’s).
Gadh teaches a first user client device ([0047], lines 1-2) that scans ([0047], lines 1-2) the encoded information ([0022], lines 4-7 [0025], lines 2-3, [0021]); a server ([0053], server 12, Fig. 1; [0066], data sent to central server 108 through gateway 106 and network 140, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate scanning the encoded information; and the server of Gadh’s into Charnesky’s, in view of Edelstein’s, in order to read the encoded data for authentication and to provide a central device for wireless communication link.
Regarding claim 19, Charnesky teaches the charger removal system of claim 18, in view of Edelstein, and further in view of Gadh, further comprising a second user client device (device that controls the charging port [0023], lines 10-18; [0022], lines 8-16; [0026], lines 8-16) that receives the request ([0022], lines 8-16; [0026], lines 8-16) from the server ([0053], server 12, Fig. 1; [0066], data sent to central server 108 through gateway 106 and network 140, Fig. 3; Gadh).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Charnesky (U.S. 2012/0232761), Edelstein (https://www.greencarreports.com/news/1098003_electric-car-do-not-unplug-notices-public-education-at-its-best) and Gadh (U.S. 2014/0203077), as applied above in claim 12, and further in view of Reineccius (U.S. 2016/0012657).
Regarding claim 17, Charnesky teaches the charger removal system of claim 12, in view of Edelstein and further in view of Gadh, wherein the charger request label (See Edelstein’s Figure in the above Note)…, when receiving the request to unlock the charger ([0022], lines 8-16; [0026], lines 8-16) from the first user ([0026], lines 8-16, multiple users of vehicle), and when sending the command ([0022], lines 8-11; [0026], lines 8-16).
The combination does not teach (wherein the charger request label) does not reveal personal information about the second user to a first user such that the second user can remain anonymous to the first user.
protect the user’s identity. 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Charnesky (U.S. 2012/0232761), Edelstein (https://www.greencarreports.com/news/1098003_electric-car-do-not-unplug-notices-public-education-at-its-best) and Gadh (U.S. 2014/0203077), as applied above in claims 1 and 9, and further in view of Donnelly (U.S. 2011/0106329).
Regarding claim 3, Charnesky teaches the charger removal method of claim 1, in view of Edelstein and further in view of Gadh, wherein the transmitting is initiated ([0022], lines 8-11; [0026], lines 8-16) by a first user ([0026], lines 8-16, multiple users of vehicle), and the request is routed to (via 112+114, Fig. 1; [0022], lines 8-16) a second user ([0026], lines 8-16, multiple users of vehicle) that can unlock ([0004], lines 1-3; [0023], lines 10-18; [0022], lines 8-16; [0026], lines 8-16) the charger (200, Fig. 2) from the electrified vehicle (100, Fig. 1).
Charnesky does not explicitly teach (wherein the transmitting is initiated by a first user) desiring to use the charger, (and the request is routed to a second user that can 
Donnelly teaches the transmitting is initiated by a first user (user 180 via 185, Fig. 1; [0039]) desiring to use the charger (112 of 110, Fig. 1), and the request is routed (via 140, Fig. 1 [0036] [0037]); a second user (user 160 via 165, Fig. 1 [0038]) that can unlock ([0061], lines 3-5) the charger (112 of 110, Fig. 1) from the electrified vehicle (120, Fig. 1) from a position (position of user 180 further away from vehicle 120, Fig. 1) that is remote from ([0088], lines 4-5) the electrified vehicle (120, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (wherein the transmitting is initiated by a first user) desiring to use the charger, (and the request is routed to a second user that can unlock the charger from the electrified vehicle) from a position that is remote from the electrified vehicle of Donnelly’s into Charnesky’s, in view of Edelstein’s, in order to provide a network communication means between the users ([0036]-[0039]; Donnelly).
Regarding claim 10, Charnesky teaches the charger removal method of claim 9, in view of Edelstein and further in view of Gadh. The combination does not explicitly teach further comprising, in response to the request sent to the second user client device, receiving a message on the first user client device indicating that the charger is unlocked or will be unlocked after a set time.
Donnelly teaches in response to the request sent ([0039], lines 6-12) to the second user client device (140, Fig. 1 to inquire 110 status), receiving a message on the first user client device (185 of 180, Fig. 1) indicating that the charger (112 of 110, Fig. 1) .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Charnesky (U.S. 2012/0232761), Edelstein (https://www.greencarreports.com/news/1098003_electric-car-do-not-unplug-notices-public-education-at-its-best) and Gadh (U.S. 2014/0203077), as applied above in claim 1, further in view of Donnelly (U.S. 2011/0106329) and further in view of Reineccius (U.S. 2016/0012657).
Regarding claim 4, Charnesky teaches the charger removal method of claim 1, in view of Edelstein and further in view of Gadh, wherein the transmitting is initiated ([0022], lines 8-11; [0026], lines 8-16) by a first user ([0026], lines 8-16, multiple users of vehicle), and the request is routed to (via 112+114, Fig. 1; [0022], lines 8-16) a second user ([0026], lines 8-16, multiple users of vehicle).
Charnesky does not explicitly teach (the transmitting is initiated by a first user) desiring to use the charger.

The combination does not explicitly teach (the request is routed to a second user) without revealing an identity of the second user to the first user.
Reineccius teaches the request ([0043], lines 2-8, 10-14, a smart phone scans a barcode and communicates with server 106 via 118, Fig. 1) is transmitted without revealing an identity ([0028], lines 2-4; [0041], last 5 lines) of the user ( [0043], lines 2-8, 10-14, a smart phone scans a barcode and communicates with server 106 via 118, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the request is transmitted without revealing an identity of user of Reineccius’s into Charnesky’s, in view of Edelstein’s, further in view of Gadh’s and further in view of Donnelly’s, in order to protect the user’s identity.
Regarding claim 5, Charnesky teaches the charger removal method of claim 4, in view of Edelstein, further in view of Gadh, further in view of Donnelly and further in view of 
Regarding claim 6, Charnesky teaches the charger removal method of claim 4, in view of Edelstein, further in view of Gadh, further in view of Donnelly and further in view of Reineccius, further comprising, in response to the request, receiving a command ([0022], lines 8-11; [0026], lines 8-16) initiated by the second user ([0026], lines 8-16, multiple users of vehicle) that causes the charger (200, Fig. 2) to unlock ([0004], lines 1-3; [0023], lines 10-18; [0022], lines 8-16; [0026], lines 8-16) from a charge port (102, Fig. 2).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon the rejected base claim 19, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, prior arts of record do not suggest or teach “wherein the first user client device and the second user client device are both handheld devices, wherein the second user client device is configured to authorize the command in response to the request, the server sending the command to a vehicle client device to cause the charge port to transition from the locked to the unlocked position.”.
Claim 21 is allowed.
Regarding claim 21, prior arts do not suggest or teach, among other claimed allowable features, “wherein the transmitting is initiated by a first user desiring to use the charger, ”, in combination with all other elements recited in claim 21.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2014/0167915, U.S. 2016/0027042, U.S. 2017/0217403, U.S. 2015/0149221, U.S. 2014/0214516, U.S. 2016/0229305, U.S. 2015/0061594, U.S. 2011/0175569, U.S. 9496736, U.S. 2010/0211643, U.S. 2016/0129800, U.S. 2014/0179141, U.S. 2013/0015951, U.S. 2011/0287649 and U.S. 2011/0277516.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        
August 13, 2021